Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not “image inputting module”, “attribute distribution generating module”, “marginal likelihood generating module”, “marginal likelihood comparing module”, and “classification generating module” in Claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al. (US 2021/0343012 A1; hereafter: Xiao), and further in view of Patil et al. (WO 2019/197644 A1; hereafter: Patil) and White et al. (US 2009/0016579 A1; hereafter: White).
Regarding Claim 1, Xiao teaches: a computer-implemented method for classifying a medical image (Figure 5B), the method comprising: inputting a medical image into a recognition model (Abstract: “the method includes performing, by the device, quality analysis on the medical image data set, to extract feature information of a medical image in the medical image data set”) but does not explicitly teach that the recognition model is configured to: generate one or more attribute distributions that are substantially Gaussian when inputted with a normal image; and generate one or more attribute distributions that are substantially non-Gaussian when inputted with an abnormal image .
In a related art, Patil teaches: that the recognition model is configured to: generate one or more attribute distributions that are substantially Gaussian when inputted with a normal image; and generate one or more attribute distributions that are substantially non-Gaussian when inputted with an abnormal image (Page 3, Line 34 – Page 4, Lines 1-4: “Execution of the machine-executable instructions further cause the processor to calculate a likelihood measure for each of the multiple slices by inputting the feature vector of each of the multiple slices into a Gaussian mixture model. The Gaussian mixture model is trained to determine if the probability if the feature vector is normal or abnormal”) for determining a normal and an abnormal medical image based on Gaussian probability distributions of a variety of image attributes.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Xiao with the above teachings of Patil
Xiao, in view of Patil, teaches: generating, by the recognition model, one or more attribute distributions corresponding to the medical image (Xiao: Abstract: “the method includes performing, by the device, quality analysis on the medical image data set, to extract feature information of a medical image in the medical image data set”); generating a marginal likelihood (Patil:  Page 3, Line 34 – Page 4, Lines 1-3: “Execution of the machine-executable instructions further cause the processor to calculate a likelihood measure for each of the multiple slices by inputting the feature vector of each of the multiple slices into a Gaussian mixture model.”)  but is not explicit that the likelihood corresponds to the likelihood of a sample image substantially matching the medical image, the sample image generated by sampling, by a generative model, the one or more attribute distributions.
In a related art, White teaches: that the likelihood corresponds to the likelihood of a sample image substantially matching the medical image, the sample image generated by sampling, by a generative model, the one or more attribute distributions (Abstract: “the method includes the steps of designating an image as reference image; obtaining attribute data from the reference image as reference attribute data; storing the reference image and the reference attribute data; subsequently taking a second image; obtaining attribute data from the second image as second attribute data; comparing the second image with the reference image on a single output screen”; the teachings of White describes a method where a target image is compared to a reference image, which is functionally similar to comparing the original medical image to a sample image generated from the medical image as claimed by the present invention.) for the purpose of comparing target images to a known standard for more accurate determination. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Xiao, in view of Patil, with the above teachings of White to incorporate the use of a reference image with reference attribute data when 
Xiao, in view of Patil, and in further view of White, teaches: comparing the marginal likelihood to a predetermined likelihood threshold (Xiao: Abstract: “the method includes the steps of designating an image as reference image; obtaining attribute data from the reference image as reference attribute data; storing the reference image and the reference attribute data; subsequently taking a second image; obtaining attribute data from the second image as second attribute data; comparing the second image with the reference image on a single output screen”; Patil: “Execution of the machine-executable instructions further cause the processor to calculate a likelihood measure for each of the multiple slices by inputting the feature vector of each of the multiple slices into a Gaussian mixture model.”); and generating a classification by at least: if the marginal likelihood is greater than or equal to the predetermined likelihood threshold, determining the classification of the medical image to be normal; and if the marginal likelihood is less than the predetermined likelihood threshold, determining the classification of the medical image to be abnormal (Xiao: ¶83: “In some embodiments, it is determined, in a case that the medical image data set includes a medical image whose feature information includes at least one that is of the hue feature information, the saturation feature information, the lightness feature information, the definition index, the grayscale edge, and the entropy value and that is less than a corresponding threshold, that the medical image is the irrelevant image, and the irrelevant image is removed from the medical image set.”).
Regarding Claim 17, Xiao, in view of Patil, and in further view of White, teaches: the computer-implemented method of claim 1, further comprising presenting at least one of the classification and the marginal likelihood to a user (Xiao: ¶70: “after classifying the medical image, the server 51 sends a classification result to the user terminal 53 to be provided to the user for use”)
Regarding Claim 19, Claim 19 recites a system for classifying medical images that implements the method of Claim 1. Therefore, the rejection of Claim 1 is equally applied. (see Xiao: Figure 9 and ¶98)
Regarding Claim 20, Claim 20 recites a non-transitory computer readable medium containing instruction that, when executed, performs the method of Claim 1. Therefore, the rejection of Claim 1 is equally applied. (See Xiao: ¶7)

Claims 11-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao, in view of Patil, and in further view of White, as applied to claims above, and further in view of Matsubara et al. “Deep Generative Model using Unregularized Score for Anomaly Detection with Heterogenous Complexity”, Journal of Latex Class File, Vol. 14, No. 8, August 2015; hereafter: Matsubara.
Regarding Claim 11, Xiao, in view of Patil, and in further view of White, teaches: the computer-implemented method of claim 1, but does not explicitly teach that the recognition model is an encoder and the generative model is a decoder, the encoder and the decoder being part of a variational autoencoder.
In a related art, Matsubara teaches that the recognition model is an encoder and the generative model is a decoder, the encoder and the decoder being part of a variational autoencoder (Section 2: Subsection B: “We introduce the simplest version of a DGM, viz., the variational autoencoder”; DGM stands for deep generative model, which has the basic structure of a generative portion and a discriminative portion i.e., encoder and decoder) for more accurate determination of abnormal medical images.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Xiao, in view of Patil, and in further view of White, with the above teachings of Matsubara to incorporate a variational autoencoder. The 
Regarding Claim 12, Xiao, in view of Patil, and in further view of White and Matsubara,  further teaches: the computer-implemented method of claim 1, wherein the generative model is a multivariate Gaussian model with a diagonal covariance matrix (Matsubara: Section 3: Subsection A: “the prior distribution p(z) is set to a standard multivariate Gaussian distribution … and the conditional probability … is modeled as a multivariate Gaussian distribution with a diagonal covariance matrix”) for similar reasons as Claim 11.
Regarding Claim 14, Xiao, in view of Patil, and in further view of White and Matsubara, further teaches: the computer-implemented method of claim 1, wherein the generating a marginal likelihood includes using the Monte-Carlo sampling method (Matsubara: Section III: Subsection A; ¶1 and 2 describes the structure of a basic variational autoencoder (VAE) with a standard multivariate Gaussian distribution. While Matsubara uses maximum a posteriori (MAP) for anomaly detection in place of Monte Carlo, Matsubara does suggest that Monte Carlo sampling is the standard practice for VAEs and multivariate Gaussian distributions) for similar reasons as Claim 11 and 12. 

Allowable Subject Matter
Claims 2-10, 13, 15-16, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 2-10 and 18 recite limitations and features of the claimed invention that involve the training of the recognition and generative model. More specifically in Claim 2, two losses are calculated based on the likelihood and the distribution divergences. Such limitations are neither taught nor 
Claims 13, 15-16 furthermore are not disclosed or taught in a nonobvious manner by the prior art or a combination of prior art as the features claimed are specific and technical features of the claimed invention. While prior art discloses the use of Monte Carlo sampling and covariance matrices in a generative model, it is silent on the use of Markov chain Monte Carlo and that the covariance is an identity matrix. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Odry et al. (US 2020/0020098 A1), Davatzikos et al. (US 2016/0239969 A1), Zong et al., “Deep Autoencoding Gaussian Mixture Model for Unsupervised Anomaly Detection”, International Conference on Learning Representation, 2018.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIUS CHAI whose telephone number is (571)272-4209. The examiner can normally be reached Monday-Thursday and Alternate Friday 8am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JULIUS CHAI/Examiner, Art Unit 2668 

/VU LE/Supervisory Patent Examiner, Art Unit 2668